PETITION FOR WRIT OF HABEAS CORPUS: 28 USC §2254 (Rev. 9/10)

ADOPTED BY ALL FEDERAL COURTS IN TEXAS United States Courts
Southern District of Texas
. FILED
IN THE UNITED STATES DISTRICT COURT JUL 24 2019

FOR THE SouTHER AS DISTRICT OF TEXAS bavid J. Bradley, Clerk of Court

HOoUS TOA DIVISION

PETITION FOR A WRIT OF HABEAS CORPUS BY
A PERSON IN STATE CUSTODY

PAULE: ARCHIE TERRELL wait
PETITIONER CURRENT PLACE OF CONFINEMENT
(Full name of Petitioner)

 

 

 

 

vs. SIG4 TEL
PRISONER ID NUMBER
LORI pAVLS
RESPONDENT CASE NUMBER
(Name of TDCJ Director, Warden, Jailor, or (Supplied by the District Court Clerk)
authorized person having custody of Petitioner) “
INSTRUCTIONS - READ CAREFULLY
1. The petition must be legibly handwritten or typewritten and signed and dated by the petitioner,

under penalty of perjury. Any false statement of an important fact may lead to prosecution for
perjury. Answer all questions in the proper space on the form.

2. Additional pages are not allowed except in answer to questions 11 and 20. Do not cite legal
authorities. Any additional arguments or facts you want to present must be in a separate
memorandum. The petition, including attachments, may not exceed 20 pages.

3. Receipt of the $5.00 filing fee or a‘grant of permission to proceed in forma pauperis must occur
before the court will consider your petition.

4, If you do not have the necessary filing fee, you may ask permission to proceed in forma pauperis.
To proceed in forma pauperis, (1) you must sign the declaration provided with this petition to
show that you cannot prepay the fees and costs, and (2) if you are confined in TDCJ-CID, you
must send in a certified Jn Forma Pauperis Data Sheet form from the institution in which you are
confined. If you are in an institution other than TDCJ-CID, you must send in a certificate
completed by an authorized officer at your institution certifying the amount of money you have
on deposit at that institution. If you have access or have had access to enough funds to pay the
filing fee, then you must pay the filing fee.
Only judgments entered by one court may be challenged in a single petition. A separate petition |
must be filed to challenge a judgment entered by a different state court.

Include all of your grounds for relief and all of the facts that support each ground for relief in this
petition.

Mail the completed petition and one copy to the U. S. District Clerk. The “Venue List” in your
unit law library lists all of the federal courts in Texas, their divisions, and the addresses for the
clerk’s offices. The proper court will be the federal court in the division and district in which you
were convicted (for example, a Dallas County conviction is in the Northern District of Texas,
Dallas Division) or where you are now in custody (for example, the Huntsville units are in the
Southern District of Texas, Houston Division).

Failure to notify the court of your change of address could result in the dismissal of your case.

 

' PETITION

What are you challenging? (Check all that apply)

O A judgment of conviction or sentence, (Answer Questions 1-4, 5-12 & 20-25)
probation or deferred-adjudication probation.

Oo A parole revocation proceeding. (Answer Questions 1-4, 13-14 & 20-25)

Oo A disciplinary proceeding. (Answer Questions 1-4, 15-19 & 20-25)

Kl = Other: 7iME CAD (Answer Questions 1-4, 10-11 & 20-25)

All petitioners must answer questions 1-4:

Note: In answering questions 1-4, you must give information about the conviction for the sentence you
are presently serving, even if you are challenging a prison disciplinary action. (Note: If you are
challenging a prison disciplinary action, do not answer questions 1-4 with information about the
disciplinary case. Answer these questions about the conviction for the sentence you are presently serving.)
Failure to follow this instruction may result in a delay in processing your case.

1.

Name and location of the court (district and county) that entered the judgment of conviction and
sentence that you are presently serving or that is under attack:

 

230 Tk OISTALCT CeUuAT
HARALGS COUAITY TEXAS

Date of judgment of conviction: EL13189

 

Length of sentence: 74 MEARS

Identify the docket numbers (if known) and all crimes of which you were convicted that you wish
to challenge in this habeas action: .5 (464A UC fre BSP ere fO0CS-

Cit) LEweEeE

 
, Judgment of Conviction or Sentence, Probation or Deferred-Adjudication Probation:

5. What was your plea? (Check one) 1 Not Guilty Bi Guilty C1) Nolo Contendere

6. Kind of trial: (Check one) O jury i Judge Only

7. Did you testify at trial? DJ Yes BXNo

8. Did you appeal the judgment of conviction? 4] Yes [No

9. If you did appeal, in what appellate court did you file your direct appeal? p¥74_ COVA OF
APPEALS /404 Stow Cause Number (ifknown): W/o, 674 -2F -20588> CP
What was the result of your direct appeal (affirmed, modified or reversed)? AFFig MEO

What was the date of that decision? ace 4, 19490

 

If you filed a petition for discretionary review after the decision of the court of appeals, answer

the following:
Grounds raised: Qj) p AJOT /TA DU IVELY AND VotuA AR WAU E
(puNSE LL

 

Result: ARE AME IO

Date of result: SEP 7 / a LECE Cause Number (ifknown): $990 ~?6

If you filed a petition for a writ of certiorari with the United States Supreme Court, answer the
following:

Result:

Date of result:

 

10. Other than a direct appeal, have you filed any petitions, applications or motions from this
judgment in any court, state or federal? This includes any state applications for a writ of habeas

corpus that you may have filed. Yes 0 No
11. _If your answer to 10 is “Yes,” give the following information:

Name of court: 936 74 D1SPRicr COURT

Nature of proceeding: AfABERS COR PWS

     

Cause number (if known): 7/76 _ (dl a¥- (g€A2F7-C

E . yY -/

  

4

 

 
12.

Date (month, day and year) you filed the petition, application or motion as shown by a file-

stamped date from the particular court: 4/29/72 CauSE 0. 5/4624 -A
Groundsraised: ApPL(C AUT DIO far WAUE /AS Alétir FO

CAQUoE
Date of final decision: 4/29/92

 

What was the decision? JEViEP

Name of court that issued the final decision: 7a RI” BF ¢aRIMIMVAL APPEALS

As to any second petition, application or motion, give the same information:

 

Name of court: CauUAT 4F @RiMivAL APPERL
Nature ofproceeding: AARBEAS Ge (Py S
Cause number (ifknown): .5/ 2 24 -B

Date (month, day and year) you filed the petition, application or motion as shown by a file-
stamped date from the particular court:

BL A2L77

Grounds raised:

 

 

Date of final decision: S S92 8/FT7
What was the decision? $s MisSFO

Name of court that issued the final decision: Cact AT~

 

Tf you have filed more than two petitions, applications or motions, please attach an additional
sheet of paper and give the same information about each petition, application or motion.

Do you have any future sentence to serve after you finish serving the sentence you are attacking
in this petition? OYes No

(a) If your answer is “Yes,” give the name and location of the court that imposed the sentence
to be served in the future:

 

 

(b) Give the date and length of the sentence to be served in the future:

 
(3). Date (month,day and year) you ##led the petition, application
or motion as gown by a file stamped date from the partiuclar court:
Grounds raised: Do not have a copy of the petition.

Date of final decision? 03/20/03

What was the deciison? Non - cempliance

Name of court that issued final decision: Court of criminal Appeals
Nature of proceeding: Habeas Corpus

Cause number (if known) 512624 - C

(4). Date (month,day and year) you filed the petition.

application or motion as shown by a -*{le stamped date from the
particular court:

Grounds raised: Do not have a copy of the petition,

Date of final decision? 7/30/03 .

What was the decision? Dismissed

Name of ca@urt that issued final decision.

Court Of criminal Appeals |

Cause number (if known) 512624 - D-

(5). Date (month, day and year) you filed the petition, applica-
tion or motion as Shown by a #jle stamped date from the particular
court:

Grounds raised: Do not have a copy of the petition.

Date of final decigaon? 3/23/05

What was the decision? Dismissed

Name of court that issued final deciison: Court of Criminal
Appeals

Nature of proceeding: Habeas Corpus

Case number (if known) 512624 - E

(6). Date month,day and year ) you #fled the petition applica-
tion or motion as shown by a -€4le stamped date from the particu-
lar court:

Grounds raised: Do not have a copy of the petition.

Date of final decision? 6/13/07.

What was the decision? Dismissed

Name of eéurtthat issued final deciison.

Court of Criminal Appeals

Nature of “proceeding: Habeas Corpus

Cause number (If known) 512624 - F

-4~ (b)
(7). Date ( month,day and year) you filed the ‘petition
application. or motion as shown by a file stamped date from the
particular court:
Grounds raised: Do not have copy of petition.

Date of final decision? 2/17/16
Wh at was the decision? Non - compliance

Name of court that issued final decision:
Court of Criminal Appeals

Nature of proceeding: Ha beas Corpus

Cause number (if known): 512624 - G

(8). Date (month,day and year) you filed th e petition, applica-
tion or motion as shown by a file stamped date from the particular
court: Grounds raised: The TDCJ's failure to correctly calculate
Petitioner's good time andwork time credits toward his mandatory
supervision date has deprived him ‘of a liberty interest,due process
of law and €énstitutional expectancy to early release.

Date of final decision? 6/22/16

What was the decision? Denied

Name of court that issued final deciison:
Court’ of Criminal Appeals
Nature of proceeding: Habeas Corpus

Cause number ( If known ): 512624 H

(9). Date (month,day and year) you filed ‘the \petition, “applicat-
ion or motion as $hown by a file stamped date*from the “particu-
lar court. Do not have the state's filing date,

Grounds raised: Do not have a copy of the petiiton.

Date of final deciison? 6/26/16

‘What was the decision? Denied

Name of court that issued final decision.

Court of Criminal Appeals

Nature od proceeding: Habeas Corpus

Cause number (if known): 512624 - I

(10). Date (month,day and year): You filed ‘the. petition, applic-
ation or motion as shown by a file stamped date from the partic-
ular court. Do. not have state's filing date. ,

Grounds raised: The TDCJ's failure to calculate the Petitioner's
good time and work time toward his " mandatory supervision " date
has deprived the Patitioner of his " liberty interest " and cons-

~4- (€)
tional right of expectancy to early release.
Date of final decision? 12/20/17
What was the decision? Dismissed

Name of ocurt that issued final decision.

Court of Criminal Appeals

-4~ (d)
(c) Have you filed, or do you intend to file, any petition attacking the judgment for the
sentence you must serve in the future? Yes UINo

Parole Revocation: |

13,

14.

Date and location of your parole revocation:

 

‘Have you filed any petitions, applications or motions in any State or federal court challenging

your parole revocation? [Al Yes O No

If your answer is “Yes,” complete Question 11 above regarding your parole revocation.

Disciplinary Proceedings:

15.

16.

17.

18,

19.

For your original conviction, was there a finding that you used or exhibited a deadly weapon?

KL Yes O No

Are you eligible for release on mandatory supervision? PX Yes [No

Name and location of the TDCJ Unit where you were found guilty of the disciplinary violation:

 

Disciplinary case number:

 

What was the nature of the disciplinary charge against you?

 

Date you were found guilty of the disciplinary violation:

 

Did you lose previously earned good-time days? OYes ONo

If your answer is “Yes,” provide the exact number of previously earned good-time days that were
forfeited by the disciplinary hearing officer as a result of your disciplinary hearing:

 

Identify all other punishment imposed, including the length of any punishment, if applicable, and
any changes in custody status:

 

 

 

Did you appeal the finding of guilty through the prison or TDCJ grievance procedure?
CO) Yes O No

If your answer to Question 19 is “Yes,” answer the following:

Step 1 Result:

 
Date of Result:

 

Step2 Result:

 

Date of Result:

 

All petitioners must answer the remaining questions:

20. For this petition, state every ground on which you claim that you are being held in violation of the
Constitution, laws, or treaties of the United States. Summarize briefly the facts supporting each
ground. Ifnecessary, you may attach pages stating additional grounds and facts supporting them.

CAUTION: To proceed in the federal court, you must ordinarily first exhaust your available state-
court remedies on each ground on which you request action by the federal court. Also, if you fail
to set forth all the grounds in this petition, you may be barred from presenting additional grounds.
at_a later date.

   

ComsTiTUriNNAL ExpPecrAnicy 7a EARLY RELERSE
Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim. ):

 

B. GROUND TWO:

 

 

Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 

 

 

 

 
parole violation. The Petitioner's street time of (6) six years
(5) five months and (16) sixteen days was forfeited to make the
Petiitoner's " mandatory supervision " date. The calculation by
law to release on. mandatory superviison on (6) six years, (5)
five months and (16) sixteen days is (2) two years and (11) ele-
ven months. The Petiitoner's TDCJ time sheet dated 6/12/2019 has
the Petitioner's flat time served on this sentence of (20) twenty
years, (2) two months and (24) twenty four days. The good time
earned is (4) four years, (5) five months and (13) thirteen days.
The work time earned is (2) two years, (5) five months and (3)
three days. Mandatory supervision time credits (27) twenty seven
years,(1) one month and (10) ten days. The TDCJ has the Petition-er's mini
um expiration date: 08/07/2020 and Petitioner's maximum expiration
date: 3/19/2029 '
The calculation of the Petitioner's good time and work time
is error because there has been no work time and good time added

to the Petitioner's mandatory superviison date since
2015.

October 28,

 

—-6- (A)
21,

GROUND THREE:

 

 

Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 

 

 

 

 

GROUND FOUR:

 

 

Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 

 

 

 

 

Relief sought in this petition:

 

 

 

 

 

 

 

 
* 22,

23.

24.

25.

Have you previously filed a federal habeas petition attacking the same conviction, parole
revocation or disciplinary proceeding that you are attacking in this petition? [Yes [ANo
If your answer is “Yes,” give the date on which each petition was filed and the federal court in
which it was filed. Also state whether the petition was (a) dismissed without prejudice, (b)
dismissed with prejudice, or (c) denied.

 

 

If you previously filed a federal petition attacking the same conviction and such petition was
denied or dismissed with prejudice, did you receive permission from the Fifth Circuit to file a

second petition, as required by 28 U.S.C. § 2244(b)(3) and (4)? OlYes PANo

Are any of the grounds listed in question 20 above presented for the first time in this petition?
0 Yes 0 No

If your answer is “Yes,” state briefly what grounds are presented for the first time and give your
reasons for not presenting them to any other court, either state or federal.

 

Do you have any petition or appeal now pending (filed and not yet decided) in any court, either
state or federal, for the judgment you are challenging? 0 Yes 0 No

If “Yes,” identify each type of proceeding that is pending (i.e., direct appeal, art. 11.07
application, or federal habeas petition), the court in which each proceeding is pending, and the
date each proceeding was filed.

 

 

Give the name and address, if you know, of each attorney who represented you in the following
stages of the judgment you are challenging:

(a) At preliminary hearing:

 

(b) At arraignment and plea:

 

(c) At trial:

 

(d) At sentencing:

 

(e) On appeal:

 

(f) In any post-conviction proceeding:

 
(g) | Onappeal from any ruling against you in a post-conviction proceeding:

 

Timeliness of Petition:

26. If your judgment of conviction, parole revocation or disciplinary proceeding became final over
one year ago, you must explain why the one-year statute of limitations contained in 28 U.S.C. §
2244(d) does not bar your petition.!

 

 

 

 

 

 

I The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), as contained in 28 U.S.C. § 2244(d),
provides in part that:

(1) A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
custody pursuant to the judgment ofa State court. The limitation period shall run from the latest of -

(A) the date on which the judgment became final by the conclusion of direct review or the
expiration of the time for seeking such review;

(B) the date on which the impediment to filing an application created by State action in violation .
of the Constitution or laws of the United States is removed, ifthe applicant was prevented from
filing by such State action;

(C) the date on which the constitutional right asserted was initially recognized by the Supreme
Court, ifthe right has been newly recognized by the Supreme Court and made retroactively
applicable to cases on collateral review; or

(D) the date on which the factual predicate of the claim or claims presented could have been
discovered through the exercise of due diligence.

(2) The time during which a properly filed application for State post-conviction or other collateral review
with respect to the pertinent judgment or claim is pending shall not be counted toward any period of
limitation under this subsection.
Wherefore, petitioner prays that the Court grant him the relief to which he may be entitled.

 

Signature of Attorney (if any)

 

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct
and that this Petition for a Writ of Habeas Corpus was placed in the prison mailing system on

4 y 4 A OL (month, day, year).

Executed (signed) on A J AF (date).

Signature of Petitioner (required)

 

 

Petitioner’s current address: WA. PAUL & ARGH iE F942 {-TERAELL UUIT,

 

(302 FIM 65S, ROSHAROW TERES ZFS RQS

-10-
PAUL E ARCHIE #5/94-7 4
TERRELL UNIT
1300 FM bS5&

vOS HARON, TEXAS 17533

fat ule fn we
Divid J. Pray, Char of Court

U.S. DLSTRICT COLLRT

SOLLTHERIN DISTRICT ¢

PO, BOX blO|O

HOLLSTON, TEXAS 1720.
